AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

Jeremiah Myers and Clarissa Myers
~ Plaintiff
Vv.
A.J. Cunningham, Charlie Wilder and Tracy City, TN

Civil Action No, 4:18-cv-00039

Nee ee ee ae ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Indiana Department of Correction, Records Keeper
COAOffenderRecordRequest @idoc.in.gov

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Complete file on Christopher Allan Yokley, DOB 1/69, SS#411-35-XXXX, Possible DOC #882510. Please see

Attachment A for additional details.

Place: Tidwell and Associates, 1810 McCallie Avenue | Date and Time:

Chattanoga, TN 37404 OR email to 06/29/2020 10:00 am
dianne @tidwellandassociates.com |

C1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

| Place: | Date and Time:

_ 7 - |

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subppena and the potential consequences of not doing so.

Date: 0/4 od

CLERK OF COURT
OR

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attommey representing (name of party) AJ. Cunningham
and Charlie Wilder _ , who issues or requests this subpoena, are:

W. Gerald Tidwell, 1810 McCallie Ave., Chattaooga, TN 37404, T: 423-602-7511, wot @tidwellandassociates.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 4:18-cv-00039-JEL-SKL Document 121 Filed 06/10/20 Page1of3 PagelD #: 1047
ATTACHMENT A TO SUBPOENA FOR CHRISTOPHER A. YOKLEY IDOC FILE

Counsel for Cunningham and Wilder is requesting a complete copy of the Indianna Department
of Corrections (“IDOC”) file on Christopher Allan Yokley (“Yokley”) maintained by that
agency. This request is intended but not limited to the following:

1. Medical or Psychological records gathered or generated by the IDOC regarding
Yokley during his incarceration.

2. Disciplinary records generated by the IDOC regarding Yokley during his
incarceration.

3. Correspondence or email relating to Yokley by staff at IDOC generated during his
incarceration.

4. Copies of any correspondence sent to Yokley that is maintained by IDOC that was
delivered to any IDOC facility during his incarceration intended for him.

5. A copy of Yokley’s criminal records from any state and the federal government that
is in his file at IDOC.

6. Any family or social history developed by received by IDOC during his incarceration.

7. Any information about gang affiliation regarding Yokley contained in his file at
IDOC.

8. Any educational records regarding Yokley contained in his IDOC file including what
education he pursued while incarcerated.

9. Any employment records regarding Yokley contained in his IDOC file including his
work or employment while incarcerated.

10. Any audio recordings of Yokley during any disciplinary hearing, phone calls or in
person visits made by IDOC staff while he was incarcerated.

Case 4:18-cv-00039-JEL-SKL Document 121 Filed 06/10/20 Page 2of3 PagelD #: 1048
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 4:18-cv-00039

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) hye che We Depa, Lita J aL COTE. cLat S

on (date) / CG JL: YW, Za
I served the subpoena by delivering a copy to the named person as follows: V 1 tle hrc.

Pat _ _ _ - — ;
_ _ = . on (date) G Wy if: ZO 30

 Tretumed the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Gllofeo a

Dianne Blan keabaleer, Mae lea _

Printed name and title

MiM Calle Aye, Galteaall ZY

Server's address

Additional information regarding attempted service, etc.:

Case 4:18-cv-00039-JEL-SKL Document 121 Filed 06/10/20 Page 3of3 PagelD #: 1049
